Bloodwosih, J.
1. This was a suit for breach of contract relative to the purchase of real estate. The contract was signed by the prospective purchaser, S. O. Burg, and on the part of the landowner was signed: “B. A. Malone, attorney, in fact for J. M. Williams,” The petition was brought in the name of “B. A. Malone, as attorney in fact for J. M. Williams.” The Civil Code (1910), § 3609, declares that “Generally an agent has no right'of action on contracts made for his principal.” One of the exceptions (subsection 5) is “in case of agency coupled with an interest in the agent, known to the party contracting with him.” However, when the petition discloses agency, the agent can not maintain the action in his own name without alleging “that his agency was coupled with an interest in the agent, known to the party contracting with him.” R. & D. R. Co. v. Bedell, 88 Ga. 591 (4), 592 15 S. E. 676). “Where one can not, except under special circumstances, maintain a suit in his own behalf or for the benefit of another, it is incumbent upon him to disclose the facts giving him a right to bring the action.” Stanley v. Stanley, 123 Ga. 122, 124 (51 S. E. 287). See also Greenfield v. McIntyre, 112 Ga. 691 (38 S. E. 44); Crummey v. Bentley, 114 Ga. 746, 749 (3) (40 S. E. 765). The petition in this ease contained no such allegation as is required by these rulings. Paragraphs 1, 2,, and 3 of the demurrer to the petition were good and should have been sustained.
*1782. As the foregoing ruling is controlling, the remaining grounds of the demurrer need not be considered.

Judgment reversed.


Broyles, P. J., and Harwell, J., concur.